Citation Nr: 9918334	
Decision Date: 07/01/99    Archive Date: 07/15/99

DOCKET NO.  98-07 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for a lung disorder, 
incurred as secondary to a shell fragment wound to the chest, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The Board has reviewed a statement received by the RO in June 
1997, in which the veteran appeared to raise the issues of 
entitlement to an earlier effective date for service 
connection for a lung disability and an increased evaluation 
for his service-connected amputation of the distal phalanx of 
the left index finger.  These claims have not been 
adjudicated by the RO to date, and the Board therefore refers 
them back to the RO for appropriate action.


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998); Talley v. Brown, 6 Vet. App. 
72, 74 (1993).  This duty includes conducting a thorough and 
contemporaneous medical examination of the veteran.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  If an 
examination report is incomplete, the Board must await its 
completion, or order a new examination, before deciding the 
veteran's claim.  Abernathy v. Principi, 3 Vet. App. 461, 464 
(1992).  

The veteran's request for an increased rating for the shell 
fragment wounds of the right chest and thigh were received in 
February 1996.  Regarding the chest wound, the RO considered 
only the lung pathology and not the scar site.  This should 
be rectified.

The Board is concerned that the evidence of record is 
inadequate for the purposes of evaluating the veteran's 
service-connected lung disability.  The Board observes that 
the only contemporaneous medical evidence of record 
pertaining to the veteran's claim is the report of a February 
1996 VA non-tuberculosis diseases and injuries examination.  
This examination report contains a report of chest x-rays, 
but there is no indication that the veteran underwent 
pulmonary function testing.  The Board would point out that 
the results of pulmonary function testing constitute the 
primary means of evaluating respiratory disabilities under 
the revised criteria listed in 38 C.F.R. § 4.97 (1998).  The 
RO has not considered the revised provisions.  

Accordingly, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  The RO should schedule the veteran 
for a VA examination, with an appropriate 
examiner, to determine the nature and 
extent of his lung disorder.  The 
veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
All necessary tests and studies should be 
performed, including pulmonary function 
testing.  The report of pulmonary 
function testing should include findings 
pertaining to forced expiratory volume in 
one second (FEV-1), the ratio of FEV-1 to 
forced vital capacity (FEV-1/FVC), 
diffusion capacity of the lung for carbon 
monoxide by the single breath method 
(DLCO (SB)), and maximum exercise 
capacity.  The examiner should also 
provide commentary as to whether the 
veteran's service-connected lung 
disability is productive of cor pulmonale 
(right heart failure), right ventricular 
hypertrophy, pulmonary hypertension, or 
episodes of acute respiratory failure.  
Additionally, the examiner should note 
whether the veteran's lung disability 
requires outpatient oxygen therapy.  A 
complete rationale should be given for 
all opinions and conclusions expressed. 

2.  The veteran should be afforded a VA 
orthopedic examination of the shell 
fragment wound of the right chest.  All 
indicated tests and studies are to be 
performed.  The claims folder is to be 
made available to the examiner prior to 
examination for use in the study of the 
case.  The physician should comment on 
any functional loss due to weakness, 
fatigability, incoordination or pain on 
movement of the right shoulder joint 
including use during flare-ups. 

3.  Prior to the examination, the RO must 
inform the veteran, in writing, of all 
consequences of his failure to report for 
the examinations in order that he may 
make an informed decision regarding his 
participation in said examinations.

4.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claim for an 
increased evaluation for a lung disorder, 
incurred as secondary to a shell fragment 
wound to the chest.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate outcome of this case.  No action is required of the 
veteran until he is so notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals




